                                  1

                                  2

                                  3

                                  4                              IN THE UNITED STATES DISTRICT COURT

                                  5                         FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7        J. G.,                                       Case No. 19-cv-00623-MMC
                                  8                      Plaintiff,                     ORDER GRANTING MOTION TO
                                                                                        DISMISS FOR LACK OF SUBJECT
                                  9                 v.                                  MATTER JURISDICTION;
                                                                                        DISMISSING COMPLAINT
                                  10       UNITED STATES OF AMERICA, et al.,
                                                                                        Re: Dkt. No. 27
                                  11                     Defendants.

                                  12
Northern District of California
 United States District Court




                                  13            Before the Court is defendant United States’ Motion to Dismiss, filed May 22,

                                  14   2019, pursuant to Rule 12(b)(1) of the Federal Rules of Civil Procedure. Plaintiff J.G. has

                                  15   filed opposition, to which the United States has replied. Having read and considered the

                                  16   papers filed in support of and in opposition to the motion, the Court rules as follows. 1

                                  17                                          BACKGROUND

                                  18            On March 25, 2016, J.G., “an eight-year-old female,” went to a dental clinic

                                  19   operated by La Clinica De La Raza (“La Clinica”) “to obtain dental care and treatment.”

                                  20   (See Compl. ¶¶ 5, 11.) According to J.G., while she was receiving treatment, she was

                                  21   “sexually molested” by Alejandro Saro (“Saro”), a dental assistant employed by La

                                  22   Clinica. (See id. ¶ 12.) J.G. alleges that, at some point in time after the above-

                                  23   referenced appointment, she “informed her mother that Saro had sexually abused her

                                  24   during the visit on . . . March 25, 2016,” and that “Saro had previously sexually abused

                                  25   her on at least one earlier occasion” during another dental appointment that took place

                                  26   “between approximately September 2015 and March 25, 2016.” (See id. ¶ 13.)

                                  27

                                  28   1
                                           By order filed July 5, 2019, the Court took the motion under submission.
                                  1           Based on the above, J.G. asserts a single claim of negligence against La Clinica

                                  2    and the United States pursuant to the Federal Torts Claims Act (“FTCA”), 28 U.S.C.

                                  3    § 1346(b); 28 U.S.C. §§ 2671-2680 (“First Claim for Relief”). Specifically, J.G. alleges,

                                  4    La Clinica is an “agent and employee” of the United States (see Compl. ¶ 9), and that,

                                  5    “[a]s a result of La Clinica’s negligent hiring, negligent retention and negligent supervision

                                  6    of Saro, J.G. was placed in a position of being sexually . . . assaulted . . . by Saro while

                                  7    she was a patient receiving dental treatment at La Clinica.” (See id. ¶ 31.)

                                  8                                         LEGAL STANDARD

                                  9           A motion to dismiss for lack of subject matter jurisdiction, unlike a motion for failure

                                  10   to state a claim under Rule 12(b)(6), “may be made as a speaking motion attacking the

                                  11   existence of subject matter jurisdiction without converting the motion into a motion for

                                  12   summary judgment.” See Trentacosta v. Frontier Pac. Aircraft Indus., 813 F.2d 1553,
Northern District of California
 United States District Court




                                  13   1558 (9th Cir. 1987) (internal quotation and citation omitted). In analyzing a motion to

                                  14   dismiss for lack of subject matter jurisdiction, the district court assumes as true the

                                  15   factual allegations in the complaint, see Dreier v. United States, 106 F.3d 844, 847 (9th

                                  16   Cir. 1997), other than factual allegations that bear on jurisdiction, to which “no

                                  17   presumptive truthfulness attaches,” see Augustine v. United States, 704 F.2d 1074, 1077

                                  18   (9th Cir. 1983) (internal quotation and citation omitted). With respect to jurisdictional

                                  19   facts, the district court is “ordinarily free to hear evidence regarding jurisdiction and to rule

                                  20   on that issue prior to trial, resolving factual disputes where necessary.” See id.

                                  21                                           DISCUSSION

                                  22          As noted, J.G. asserts against the United States and La Clinica, pursuant to the

                                  23   FTCA, a single claim of negligence, predicated on theories of negligent hiring, retention,

                                  24   and supervision.

                                  25          By the instant motion, the United States first moves for dismissal of La Clinica,

                                  26   pursuant to 42 U.S.C. § 233. In support thereof, the United States has submitted

                                  27   unchallenged evidence demonstrating: (1) during the relevant time period, La Clinica

                                  28   was deemed an employee of the federal Public Health Service (“PHS”) pursuant to 42
                                                                                      2
                                  1    U.S.C. § 233(g) (see Decl. of Frances M. Reico, Ex. B); and (2) the United States

                                  2    Attorney has certified La Clinica “was acting within the scope of its deemed employment

                                  3    as an employee of the PHS during the timeframe of events giving rise to the First Claim

                                  4    for Relief in the Complaint” (see Certification ¶ 2). Under such circumstances, to the

                                  5    extent the First Claim for Relief is asserted against La Clinica, said claim is barred by 42

                                  6    U.S.C. §§ 233(a) and (g), and thus is subject to dismissal. See 42 U.S.C. § 233(a)

                                  7    (providing “[t]he remedy against the United States provided by [FTCA]” for injuries

                                  8    resulting from dental functions performed by PHS employees “acting within the scope of

                                  9    their employment, shall be exclusive of any other civil action or proceeding by reason of

                                  10   the same subject-matter against . . . the employee . . . whose act gave rise to the claim”);

                                  11   see also id. § 233(g) (providing § 233(a) applies to entities deemed to be PHS

                                  12   employees).
Northern District of California
 United States District Court




                                  13          Next, the United States seeks an order dismissing the Complaint, as brought

                                  14   against the United States, for lack of subject matter jurisdiction. In particular, the United

                                  15   States contends the Complaint is subject to dismissal because the sole claim asserted

                                  16   therein “is barred by the discretionary function exception to the FTCA.” (See Mot. at

                                  17   5:19-20.)

                                  18          The FTCA was “enacted to waive the Government’s sovereign immunity” under

                                  19   limited circumstances. See Lockheed Aircraft Corp. v. United States, 460 U.S. 190, 193-

                                  20   94 (1983). Specifically, under the FTCA, the United States may be sued for claims

                                  21   alleging, inter alia, “personal injury or death caused by the negligent or wrongful act or

                                  22   omission of any employee of the Government while acting within the scope of his office or

                                  23   employment, under circumstances where the United States, if a private person, would be

                                  24   liable to the claimant in accordance with the law of the place where the act or omission

                                  25   occurred.” See 28 U.S.C. § 1346(b)(1); see also United States v. Orleans, 425 U.S. 807,

                                  26   813 (1976) (referring to FTCA as “a limited waiver of sovereign immunity”).

                                  27          The waiver set forth in the FTCA is, however, subject to exceptions, one of which

                                  28   being the “discretionary function exception.” See Berkovitz v. United States, 486 U.S.
                                                                                     3
                                  1    531, 535-36 (1988). Under such exception, the FTCA does not apply to claims “based

                                  2    upon the exercise or performance or the failure to exercise or perform a discretionary

                                  3    function or duty on the part of a federal agency or employee of the Government, whether

                                  4    or not the discretion involved be abused.” See 28 U.S.C. § 2680(a).

                                  5           Where a claim falls within the discretionary function exception, “federal courts lack

                                  6    subject matter jurisdiction to hear [the] claim,” see Nurse v. United States, 226 F.3d 996,

                                  7    1000 (9th Cir. 2000), and, in determining whether the discretionary function exception

                                  8    bars a claim, courts apply a “two-part test,” see Gonzalez v. United States, 814 F.3d

                                  9    1022, 1027 (9th Cir. 2016).

                                  10          First, “a court must . . . consider whether the [challenged] action is a matter of

                                  11   choice for the acting employee.” See Berkovitz, 486 U.S. at 536. “This inquiry is

                                  12   mandated by the language of the exception; conduct cannot be discretionary unless it
Northern District of California
 United States District Court




                                  13   involves an element of judgment or choice.” Id. Thus, where a “federal statute,

                                  14   regulation, or policy specifically prescribes a course of action for an employee to follow,

                                  15   . . . there is no discretion in the conduct for the discretionary function exception to

                                  16   protect,” as “the employee has no rightful option but to adhere to the directive.” See id.

                                  17          Second, “assuming the challenged conduct involves an element of judgment, a

                                  18   court must determine whether that judgment is of the kind that the discretionary function

                                  19   exception was designed to shield.” See id. “The focus of [the second step] is not on the

                                  20   agent’s subjective intent in exercising [his or her] discretion . . . , but on the nature of the

                                  21   actions taken and whether they are susceptible to policy analysis.” See United States v.

                                  22   Gaubert, 499 U.S. 315, 325 (1991).

                                  23          Although the United States bears the “ultimate burden of proving” the discretionary

                                  24   function exception applies, “a plaintiff must advance a claim that is facially outside the

                                  25   discretionary function exception in order to survive a motion to dismiss.” See Prescott v.

                                  26   United States, 973 F.2d 696, 702 n. 4 (9th Cir. 1992).

                                  27          Here, the United States contends J.G. has failed to “make out a claim that is

                                  28   facially outside the discretionary function exception.” (See Mot. at 7:11-15 (internal
                                                                                       4
                                  1    quotation and citation omitted).) For the reasons set forth below, the Court agrees.

                                  2           At the outset, the Court finds the allegations in the Complaint do not support J.G.’s

                                  3    contention that “La Clinica did not have discretionary decision [sic] in how they trained

                                  4    and supervised Saro” (see Opp. at 7:2-4). Specifically, as the United States points out,

                                  5    J.G.’s allegations do not support a finding that, due to any federal statute, regulation, or

                                  6    policy, La Clinica is required to follow a “specifically prescribe[d] course of action” in

                                  7    making decisions with respect to the hiring, supervision, or retention of its employees.

                                  8    See Berkovitz, 486 U.S. at 536; see also Lu v. Powell, 621 F.3d 944, 950 (9th Cir. 2010)

                                  9    (affirming dismissal of negligent supervision claim based on supervisor’s failure to

                                  10   discipline defendant for violating regulation, where “plaintiffs ha[d] not identified any

                                  11   mandatory duty to discipline”). To the extent J.G. contends La Clinica lacked discretion

                                  12   in making such decisions because “[t]he duties of a dental assistant are outlined in
Northern District of California
 United States District Court




                                  13   California Business and Profession[s] Code, Section 1750.1” (see Opp. at 4:17-18), such

                                  14   argument fails, as “[s]tate law cannot override the FTCA’s grant of immunity for

                                  15   discretionary conduct.” See Carroll v. United States, 661 F.3d 87, 101 (1st Cir. 2011);

                                  16   see also Sydnes v. United States, 523 F.3d 1179, 1184 (10th Cir. 2008) (holding “[t]o

                                  17   overcome the discretionary function exception . . . , plaintiffs must show that the federal

                                  18   employee’s discretion was limited by a federal statute, regulation, or policy,” as “states

                                  19   can’t waive the federal government’s immunity” (emphasis in original) (internal quotation

                                  20   and citation omitted)).

                                  21          Next, the Court finds J.G.’s claim is predicated on employment decisions that are

                                  22   “of the kind that the discretionary function exception was designed to shield,” see

                                  23   Berkovitz, 486 U.S. at 536, as the Ninth Circuit “ha[s] held the hiring, supervision, and

                                  24   training of employees to be discretionary acts” that involve “the type of discretionary

                                  25   judgments [the discretionary function exception] was designed to protect,” see Doe v.

                                  26   Holy See, 557 F.3d 1066, 1084 (9th Cir. 2009); see also Vickers v. United States, 228

                                  27   F.3d 944, 950 (9th Cir. 2000) (noting Ninth Circuit “ha[s] held that decisions relating to the

                                  28   hiring, training, and supervision of employees usually involve policy judgments of the type
                                                                                      5
                                  1    Congress intended the discretionary function exception to shield”).

                                  2           Accordingly, the sole claim asserted in the Complaint is subject to dismissal for

                                  3    lack of subject matter jurisdiction, as said claim falls within the discretionary function

                                  4    exception to the FTCA. Further, because “the bar of sovereign immunity is absolute,”

                                  5    and plaintiff has not explained in her Opposition how she would be able to “redraft [her]

                                  6    claims to avoid the [discretionary function] exception[] to the FTCA,” see Frigard v. United

                                  7    States, 862 F. 2d 201, 204 (9th Cir. 1988), the Court finds leave to amend would be futile.

                                  8                                           CONCLUSION

                                  9           For the reasons stated above, the United States’ Motion to Dismiss is hereby

                                  10   GRANTED and the Complaint is hereby DISMISSED.

                                  11          IT IS SO ORDERED.

                                  12
Northern District of California
 United States District Court




                                  13   Dated: August 5, 2019
                                                                                                 MAXINE M. CHESNEY
                                  14                                                             United States District Judge
                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      6
